Citation Nr: 1520252	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 26, 2010 for the award of service connection for arteriosclerotic coronary artery disease.

2.  Entitlement to an initial rating in excess of 30 percent for arteriosclerotic coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in December 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an April 2015 correspondence, the Veteran, through his representative, stated that he wished to reopen his previously denied claim of service connection for diabetes mellitus, type II and stated that he wished to make a clam for entitlement to service connection for sleep apnea.  However, those issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.

The issue of entitlement to an initial disability rating in excess of 30 percent for arteriosclerotic coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The RO first received a claim for arteriosclerotic coronary heart disease in August 26, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to August 26, 2010 for the grant of service connection for arteriosclerotic coronary heart disease have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.304, 3.307, 3.309, 3.400, 3.816(c)(2) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  A medical examination was provided to the Veteran in connection with his claim.  No additional development is necessary as the effective date claim turns on when a claim was filed and when the Veteran had ischemic heart disease.  All records potentially relevant to this matter appear to be of record.  Thus, VA's duty to assist has been met.

Laws and Regulations

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2014).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a) (2014). 

Exceptions to the rule that allow for retroactive payments provide that if the claim is reviewed on the initiative of VA or by request of the veteran within one year from the effective date of the law or VA issue, the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  

If a claim is reviewed on the initiative of VA or by request of the veteran more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or veteran request if the veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  In order to be eligible for a retroactive payment under 38 C.F.R. § 3.114, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.  38 C.F.R. § 3.114.

VA has promulgated special rules for effective dates for the award of presumptive service connection based on exposure to herbicides pursuant to the class action suit of Nehmer v. United States Department of Veterans Affairs, 712 F Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F.Supp.2d. 1175 (N.D. Cal. 1999) (Nehmer II); and Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease."  For a Nehmer class member, the effective date of the award of disability compensation for a "covered herbicide disease," will be the later of the date the claim was originally received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2) (2014). 

A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991. C.F.R. § 3.816(c)(1)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985 and May 3, 1989 or pending (including received by VA) between May 3, 1989 and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1), (2).  There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(c)(3), (4).

Analysis

The claims file demonstrates that the Veteran's first and only claim of service connection for arteriosclerotic heart disease was received by the RO on August 26, 2010.  The claims file contains no evidence of a claim, informal or otherwise, received by the RO before this date.  The only earlier information pertains to education benefits from many years ago.

In his January 2011 notice of disagreement, the Veteran contends that he should receive retroactive benefits for arteriosclerotic coronary artery disease from November 2009, the date of his admission to St. Luke's Hospital for management of congestive heart failure.  The Veteran does not contend, and the evidence does not demonstrate, that he submitted a claim for service connection prior to August 2010.  

For claims pending between May 3, 1989 and the date of the change in regulation allowing for a presumption of the covered disease, in this case August 31, 2010, the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(2).  

Moreover, the date of claim is the earliest date possible under the general provisions because the claim was more than one year after the Veteran's service.  Furthermore, the liberalizing provisions of section 3.114 do not provide an earlier date because the claim precedes the change in law.

Thus, while the Veteran contends that service connection has been established as of his November 2009 treatment for congestive heart failure, between the November 2009 date the disability arose and the August 2010 claim, as a matter of law, the later August 26, 2010 claim must be the effective date for service connection for arteriosclerotic coronary artery disease as a matter of law.  Thus, an earlier effective date is not warranted under the general effective date provisions, those pertaining to liberalizing laws or the Nehmer provisions.


ORDER

An effective date prior to August 26, 2010 for the award of service connection for arteriosclerotic coronary artery disease is denied.


REMAND

In his January 2011 notice of disagreement, the Veteran states that he received treatment from a private hospital for congestive heart failure in November 2009 and an August 2013 disability benefits questionnaire (DBQ) includes his reports of treatment from private facilities for myocardial infarction as early as 2007.  

The RO should request authorization to obtain any and all private treatment records pertaining to treatment for a heart disability in connection with the rating claim.  Relevant ongoing VA treatment records from the Jacksonville, Florida VA Medical Center (VAMC) and any additional VAMC identified from the Veteran should also be obtained and associated with the claims file.  

Finally, once the above is completed, the RO should consider the adequacy of August 2013 and April 2015 DBQs in lieu of the January 2011 VA physician's finding that the Veteran's coronary artery disease and aortic valve disease are separate disabilities and that the Veteran's replacement of his aortic valve was most likely a structural heart disease problem which was not related to coronary artery disease.  

Accordingly, this issue is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any VA treatment facilities where he received treatment as well and obtain all treatment records from those facilities.   Request authorization and consent to release information from any and all private doctors who treated him for his service-connected arteriosclerotic coronary artery disease, obtain those treatment records and associate them with the claims file.  

2.  Conduct any development deemed necessary after receipt of new medical evidence and after consideration of the adequacy of the August 2013 and April 2015 DBQs.  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


